DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 101 is objected to because of the following informalities:  Claim 101 recites “the cavity of cannula hub” in line 15 which should read “the cavity of the cannula hub” for grammatical purposes.  Appropriate correction is required.
Claim 106 is objected to because of the following informalities:  Claim 106 recites “the hub” in lines 2 and 3 which should read “the cannula hub” for consistency purposes.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling interface in claim 1 and additional coupling interface in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 101 and 106-107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 101 recites “a first contact region and a second contact region that are each outside of the cannula hub” in lines 15-17 and “the second contact region of the arm interfacing with the first contact surface of the hub to couple the shield with the hub while the arm is in the deflected state” in lines 21-22. As best understood by the specification the first contact region is equivalent to either one of contact regions 190, 191 (Figs. 8, 9) and the second contact region is equivalent to either one of outwardly directed protrusions 178, 179 (Fig. 6). While the contact regions 190, 191 are disposed on lateral extensions 172, 173 that each extend outside of the cannula hub 203 (Fig. 15), the protrusions 178, 179 each extend within the cannula hub 203 to interface with groove 227 i.e. “the first contact surface” of the cannula hub 203 ([0138]; Fig. 15). The protrusions 178, 179 are each inside of the cannula hub 203 when they are interfacing with the groove 227 of the cannula hub. Thus, applicant does not have sufficient support for a second contact region outside of the cannula hub, the second contact region of the arm interfacing with the first contact surface of the cannula hub, as currently claimed. For the purposes of examination, the second contact region is considered to be outside of the cannula hub at any time it is not directly connected to or interfacing with the first contact surface of the cannula hub. Appropriate correction and/or clarification is required.
Similarly, claim 106 recites “wherein the first contact region and the second contact region of the arm are each external to and proximal of the hub” in lines 2-3. Claim 106 depends from claim 105 which recites “the second contact region of the arm 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 101 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 101 recites “the hub” in lines 10, 21, 22 and 32. Claim 101 also recites “a cannula hub” in line 3 and “a coupling hub” in line 7. It is unclear if the hub of lines 10, 21, 22 and 32 is intended to refer back to the previously recited cannula hub or coupling 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 23-27, 29-30, 39, 51, 53-54, 57-60 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2008/0215056 A1) in view of Woehr et al. (US 2005/0027263 A1).
Regarding claim 1, Miller discloses a system comprising: a cannula assembly (intraosseous device 160) comprising: a cannula hub (hub 200); and a cannula (outer penetrator 210) attached to the cannula hub (Fig. 8A), the cannula (210) defining a lumen (passageway 184) and a central longitudinal axis (axis through penetrator 210; Fig. 8A), the cannula (210) being configured to be introduced into a bone via rotation about the central longitudinal axis (as tips 211 and 222 are connected to act as a single driving unit connected to rotating drive shaft 52; [0100]); an elongated instrument (inner penetrator 220) comprising a distal tip (tip 222), the elongated instrument being positioned within the lumen of the cannula (Fig. 8A); a coupling interface (It is noted that the coupling interface is interpreted under 112(f) as a shaft 123 or a socket 113 and equivalents thereof and Miller discloses an opening 186 i.e. “socket”) configured to be coupled with a rotational driver (as opening 186 is coupled to drive shaft 52 of motor 44 and gear assembly 46) so as to be rotated by the rotational driver ([0100]; [0110]), the coupling interface (186) being configured to cause the cannula assembly (160) to rotate about the central longitudinal axis of the cannula when the coupling interface is rotated by the rotational driver ([0100]; [0110]).
Miller fails to disclsoe a shield coupled with each of the cannula hub and the elongated instrument while in an unlocked state, the shield being configured to: remain coupled with the cannula hub and the elongated instrument in the unlocked state as the cannula assembly is rotated by the rotational driver and the cannula is introduced into 
However, Woehr teaches a system (fig. 13A) comprising: a cannula assembly comprising: a cannula hub (catheter hub 26); and a cannula (hollow tubular catheter 24) attached to the cannula hub and defining a lumen (fig. 13A); an elongated instrument (needle 16) comprising a distal tip (sharpened tip 18), the elongated instrument being positioned within the lumen of the cannula (fig. 13A); and a shield (spring clip; fig. 12) coupled with each of the cannula hub and the elongated instrument while in an unlocked state (fig. 13A), the shield being configured to: remain coupled with the cannula hub and the elongated instrument in the unlocked state as the cannula assembly is driven (fig. 13A); while in the unlocked state, remain coupled with the cannula hub while permitting the elongated instrument to translate proximally relative to the shield as the elongated instrument is retracted from the lumen of the cannula (figs. 13A-13B); and automatically transition from the unlocked state to a locked state as the elongated instrument is further retracted from the lumen of the cannula ([0081]), the shield attaching to a distal end of the elongated instrument to restrict access to the distal tip of the elongated instrument when transitioned to the locked state (fig. 13B). The elongated instrument comprises a recess (178) that is proximally spaced from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller to include a shield such that the elongated instrument comprises a recess that is proximally spaced from the distal tip as taught by Woehr, the shield coupled to each of the cannula hub and the elongated instrument as claimed in order to safely lock the distal tip of the elongated instrument after use to prevent accidental, inadvertent contact with the elongate instrument after use.
Regarding claim 23, Miller substantially discloses the invention as claimed and further discloses a coupling hub (connector 180) attached to the elongate instrument (220), wherein the coupling hub (180) is configured to couple with the cannula hub (200) in a manner that causes the coupling hub and the elongated instrument to rotate in unison with the cannula hub (as the matching fit of the hubs allows the respective tips 211 and 222 to act as a single driving unit; [0100]).
Regarding claim 24, Miller substantially discloses the invention as claimed and further discloses wherein the coupling hub (180) comprising the coupling interface (186; Fig. 8A) that is configured to be coupled with a rotational drive (as 186 couples to 52).
Regarding claim 25, Miller substantially discloses the invention as claimed and further discloses wherein the coupling hub (180) further comprises an additional coupling interface (It is noted that the additional coupling interface is interpreted under 
Regarding claim 26, Miller substantially discloses the invention as claimed and further discloses wherein the cannula (210) comprises a needle (tip 211) and the elongated instrument (220) comprises an obturator (solid needle) configured to inhibit or prevent material from entering the needle (as the solid inner penetrator 220 is inserted within lumen 184 of outer penetrator 210).
Regarding claim 27, Miller substantially discloses the invention as claimed and further discloses the rotational driver (including at least drive shaft 52, gear assembly 46, and/or motor 44).
Regarding claim 29, Miller substantially discloses the invention as claimed and further discloses wherein the rotational driver comprises an automated driver (motor 44).
Regarding claim 30, Miller substantially discloses the invention as claimed and further discloses wherein the automated driver is configured to rotate the cannula assembly at speeds greater than can be achieved by manual rotation of the cannula assembly (as the rotational driver comprises a motor 44 that can rotate a high speed RPM; [0072]).
Regarding claim 39, modified Miller discloses wherein the elongated instrument comprises a recess (178 of Woehr) that is proximally spaced from the distal tip (fig. 
Regarding claim 51, modified Miller discloses wherein the arm is resiliently flexible (as the arm of Woehr is made of a spring clip) and is flexed when the shield is in the unlocked state ([0079]), and wherein the arm automatically relaxes to a less flexed condition to transition the shield to the locked state ([0079]-[0080]).
Regarding claim 53, modified Miller discloses wherein the elongated instrument  comprises a recess (178 of Woehr) that is proximally spaced from the distal tip (fig. 13A), and wherein the shield comprises an arm (150) that is configured to enter the recess to transition the shield from the unlocked state to the locked state (figs. 13A-13B).
Regarding claim 54, modified Miller discloses wherein the arm (of Woehr) is resiliently flexible (as it is formed of a spring clip), and wherein the arm comprises an intrinsic bias when in the unlocked state that tends to urge the arm toward the locked state ([0079]-[0080]).
Regarding claim 57, modified Miller discloses wherein a proximal portion of the elongated instrument that is adjacent to the recess (178 of Woehr) defines a first diameter (fig. 13A), and wherein the recess comprises a grooved region (circular groove 
Regarding claim 58, modified Miller discloses wherein the arm (150 of Woehr) defines an opening (opening or slot 158) that comprises: a passageway portion (portion of slot distal to finger 162) that defines a third diameter that is larger than the first diameter to permit passage of the proximal portion of the elongated instrument therethrough (fig. 13A); and a receptacle portion (portion of slot surrounding finger 162) into which the grooved region (178) is received (fig. 13B), an entryway of the receptacle portion defining a fourth diameter that is smaller than the first diameter and larger than the second diameter (as an entryway of the receptacle portion allows for entry of the grooved region therein and prevents further movement of the grooved region out of the receptacle portion; fig. 13B; [0082]).
Regarding claim 59, modified Miller discloses wherein the resilient arm (spring arm 150 of Woehr) comprises a lateral extension (proximal end wall 168) that fully encompasses the elongated instrument (figs. 12, 13A-13B).
Regarding claim 60, modified Miller discloses an additional arm (distal end wall 152 of Woehr) that covers a portion of the lateral extension when the shield is in the locked state (fig. 13B), the additional arm maintaining the shield in the locked state by inhibiting application of force to the covered portion of the lateral extension in a direction that would move the arm out of the recess (fig. 13B; [0081]-[0082]).
Regarding claim 76, modified Miller discloses wherein the shield (of Woehr) is further configured to automatically decouple from the cannula hub when transitioning from the unlocked state to the locked state (as the distal curved end 156 decouples .

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2008/0215056 A1) in view of Woehr et al. (US 2005/0027263 A1), as applied to claim 27 above, and further in view of Miller (US 9,433,400 B2).
Regarding claim 28, modified Miller fails to disclose wherein the rotational driver comprises a manual driver. 
However, Miller ‘400 teaches an apparatus for penetrating the bone comprising a cannula hub (200), a cannula (210), an elongated instrument (220), and a coupling interface (186; Figs. 1A-D), similar to Miller ‘056, that may be coupled to a manual driver (manual driver 10a) via a drive shaft (16a) of a handle (12a). Miller ‘400 teaches the device may be used with either an automated driver or a manual driver, particularly when long shelf life and infrequent use make the convenience of a battery powered driver impractical and/or in cases where a battery powered driver fails to function, for example, due to a depleted power supply (column 4, lines 36-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the automated rotational driver of modified Miller ‘056 the manual driver of Miller ‘400 in order to allow the device to be used in times when a powered driver fails to function due to a depleted power supply.

Claim(s) 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr et al. (US 2005/0027263 A1) in view of Erskine (US 2014/0025009 A1).

Woehr fails to disclose wherein the arm extends proximally from the cavity of the cannula hub to a position outside of the cannula hub and inside the cavity of the coupling hub, and wherein the first contact region and the second contact region are each outside of the cannula hub.
However, Erskine teaches a system (Fig. 29) comprising a cannula hub (hub 10) that defines a first contact surface (inner surface of hub 10 which arms 120, 130 are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the cannula hub and coupling hub of Woehr to further include the housing (33) and the needle shield assembly as taught by Erskine such that the arm of the shield extends proximally from the cavity of the cannula hub to a position outside of the cannula hub and inside the cavity of the coupling hub as claimed. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have .

Claim(s) 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr et al. (US 2005/0027263 A1) in view of Woehr et al. (US 2012/0046620 A1).
Regarding claim 105, Woehr discloses a system (fig. 13A) comprising: a cannula assembly comprising: a cannula hub (catheter hub 26) that comprises a first contact surface (groove 164 of catheter hub) and defines a cavity (opening within 26 in which shield and needle reside; fig. 13A); and a cannula (hollow tubular catheter 24) attached to the cannula hub (fig. 13A) and defining a lumen (lumen which needle 16 extends therethrough), the cannula being configured for insertion into a patient (as the catheter may be used to administer fluids and/or medications directly into a patient’s vascular system; [0003]); an elongated instrument (needle 16) positioned within the lumen of the cannula (fig. 13A), the elongated instrument comprising a distal tip (sharpened tip 18), a proximal portion (portion of needle proximal to circular groove 178) that defines a second contact surface (any surface of needle 16 in the proximal portion), and a recess (circular groove 178) that is laterally recessed relative to the second contact surface (figs. 13A-13B); and a shield (spring clip; fig. 12) that comprises an arm (arm 150) that extends proximally, the arm defining a first contact region (finger 162) and a second contact region (curved end 156), the arm being in a deflected state (in fig. 13A) and, while in the deflected state, being subjected to a continuous bias to move to a contracted state (due to the downward radial force on the arm 150; [0079]-[0080]), the shield being positioned over the elongated instrument such that the first contact region 
Woehr ‘263 fails to disclose a collar at a distal end of the shield that is positioned in the cavity of the cannula hub, the collar defining an opening a t a distal end of the shield through which the elongated instrument extends, the arm extending proximally from the collar, and wherein the collar is substantially nondeformable such that the opening at the distal end of the shield remains open when the arm is moved to the contracted state.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield of Woehr ‘263 to include the frame/collar as taught by Woehr ‘620 to be positioned in the cavity of the cannula in order to prevent lateral displacement of the elongated instrument relative to the spring arm.

Claim(s) 106-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woehr et al. (US 2005/0027263 A1) in view of Woehr et al. (US 2012/0046620 A1), as applied to claim 105 above, and further in view of in view of Erskine (US 2014/0025009 A1).
Regarding claims 106 and 107, modified Woehr ‘263 discloses a connection hub (12) attached to the elongated instrument (Fig. 13A), the connection hub defining a 
However, Erskine teaches a system (Fig. 29) comprising a cannula hub (hub 10) that defines a first contact surface (inner surface of hub 10 which arms 120, 130 are constrained against; [0068]) and defines a cavity (opening within hub 10; Fig. 29); a coupling hub (either one or both of needle hub 20 housing 33) coupled with the cannula hub (Fig. 29), the coupling hub defining a cavity (openings within 20, 33), an elongated instrument (needle 14); and a shield (clip needle guard 110) that comprises a distal end (including lips 124, 134) positioned in the cavity of the cannula hub (10; Fig. 29) and an arm (120, 130) that extends proximally from the cavity of the cannula hub to a position outside of the cannula hub and inside the cavity of the coupling hub (Fig. 29), the arm defining a first contact region (where arms 120, 130 cross around needle 16; Fig. 29) and a second contact region (at edge of member 122 that extends against the inner surface of the hub 10; Fig. 29; [0068]) that are each outside of the cannula hub (as the majority of the shield proximal to distal ends 134, 124 are disposed proximally of the hub 10 and instead within the cavity of 33, 20 and the edge member 122 is not within the hub 10 after removal; Fig. 35), the second contact region of the arm interface with the first contact surface of the cannula hub ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the cannula hub .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23-30, 39, 51, 53, 54, 57-60, 76, 101, and 105-107 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771